Dismiss and Opinion Filed March 2, 2014




                                         S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-13-01071-CV

                                WAYNE TEAGUE, Appellant
                                          V.
                                 MIKE CLIFTON, Appellee

                       On Appeal from the County Court at Law No. 3
                                   Dallas County, Texas
                           Trial Court Cause No. CC-13-03939-C

                             MEMORANDUM OPINION
                        Before Justices FitzGerald, Fillmore, and Evans
                                Opinion by Justice FitzGerald
       Both the filing fee and the clerk’s record in this case are overdue. By postcard dated

August 5, 2013, we notified appellant the $175 filing fee was due. We directed appellant to

remit the fee within ten days. We cautioned appellant that failure to do so would result in the

dismissal of this appeal without further notice. By letter dated December 11, 2013, we informed

appellant that we had been notified by the Dallas County District Clerk that the clerk’s record in

this case had been prepared but had not been filed because appellant had not paid for or made

arrangements to pay for the clerk’s record. We directed appellant to provide the Court with

written verification that he had paid for or made arrangements to pay for the clerk’s record or

that he had been found entitled to proceed without payment of costs within ten days. We

cautioned appellant that if we did not receive the required verification, we might dismiss the
appeal without further notice. To date, appellant has not paid the filing fee, provided the

required verification, or otherwise corresponded with the Court regarding the status of the filing

fee or the clerk’s record.

       Accordingly, we dismiss this appeal. See TEX. R. APP. P. 37.3(b); 42.3(b), (c).



131071F.P05




                                                      /Kerry P. FitzGerald/
                                                      KERRY P. FITZGERALD
                                                      JUSTICE




                                                –2–
                                     S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                    JUDGMENT

WAYNE TEAGUE, Appellant                          On Appeal from the County Court at Law
                                                 No. 3, Dallas County, Texas
No. 05-13-01071-CV       V.                      Trial Court Cause No. CC-13-03939-C.
                                                 Opinion delivered by Justice FitzGerald.
MIKE CLIFTON, Appellee                           Justices Fillmore and Evans participating.

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.
       It is ORDERED that appellee MIKE CLIFTON recover his costs of this appeal from
appellant WAYNE TEAGUE.


Judgment entered March 2, 2014




                                                 /Kerry P. FitzGerald/
                                                 KERRY P. FITZGERALD
                                                 JUSTICE




                                           –3–